EXHIBIT 10.20

BUSINESS ADVISORY AGREEMENT

 

          THIS BUSINESS ADVISORY AGREEMENT is entered into and is effective as
of the 24 day of July 2009 BY AND BETWEEN Green Star Alternative Energy, Inc., a
Nevada corporation with principal offices at 1660 Hotel Circle North, Suite 207,
San Diego, California 92108 (the "Company"), AND Clayton Dunning Global
Partners, LLC, a limited liability company (the "Consultant"). As used herein,
the term "Parties" shall be used to refer to the Company and the Consultant
jointly.

WHEREAS:



The Company seeks to obtain certain consulting services from Consultant in
conjunction with efforts undertaken with one or more FINRA-registered
broker-dealers.



The Company is familiar with Consultant and Consultant's services and resources
and has had sufficient opportunity to evaluate the consulting services that
Consultant is to render the Company.



Consultant is willing to provide certain consulting services in accordance with
the Securities Exchange Act of 1934 (the "1934 Act") and subject to the
limitations placed upon persons who are not registered and licensed brokers or
broker-dealers as set forth in the 1934 Act.



The Parties warrant and represent that they have completed discussions and
negotiations regarding the terms of this Agreement and the form and scope of the
consulting services that Consultant is to provide the Company.



The Parties acknowledge and agree that subject to the terms and conditions of
this Agreement, Consultant shall provide the consulting services set forth
herein consistent with the requirements of the Securities Act of 1933, the 1934
Act, and all applicable state securities laws.

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

1.1. Description of Consulting Services. Consultant agrees to provide the
following consulting services with respect to the due diligence examination and
review of records and documents regarding the corporate affairs of the Company:



1.1.1. Review of the Company's corporate records, including the Company's
Articles of Incorporation, By-laws, Minutes and Actions of the Company's Board
of Directors and Shareholders.



1.1.2. Review the Company's shareholder list, shareholder agreements, voting
trust and pooling agreements and related documentation.



1.1.3. Review prior issuances of the Company's securities, including, but not
limited to, prior issuances of the Company's common stock, preferred stock,
warrants, rights, convertible securities, exchangeable securities, notes, bonds,
debentures, and the like.



1.1.4 Review the Company's business plan, schedules, pro forma financial
statements, projections, and related documentation in light of the Company's
competitive environment, industry structure, and the Company's existing and
future resources.



1.2. Initial Consulting Services from Consultant. In addition to the consulting
services described in Section 1.1 of this Agreement, Consultant shall, for a
period of one (1) year after the signing of this Agreement, be available to
consult with the Company on a "best efforts" basis in the following areas and as
reasonably requested by the Company:



1.2.1. Assistance in negotiating arrangements with underwriter;



1.2.2. Assistance in structuring incentive stock option plans;



1.2.3. Assistance in capital structure planning and use of debt and equity
financing to enhance shareholder value;



1.2.4. Assistance in providing a consistent investor relations strategy and in
communicating with prospective underwriters, broker-dealers, venture capital
funding sources, and others;



1.2.5. Assistance in structuring acquisitions, divestitures, and financial
strategies planning regarding stock ownership; and



1.2.6. Assistance in evaluating alternative stockholder buy-out alternatives.



2.1. Still further and upon reasonable notice to Consultant, Consultant shall
consult and assist the Company and any FINRA-registered broker-dealer employed
by the Company in negotiations with one or more entities that may be identified
by the Company as suitable acquisition candidates.



2.2. Both parties acknowledge and agree that Consultant's sole responsibility
with respect to the raising of any capital for the Company shall be limited to
the introduction of potential third-party institutional capital investors to the
Company so as to allow the Company to undertake negotiations for the purpose of
raising up to five million dollars ($5,000,000) (U.S.D.) from the offering and
sale of the Company's Common Stock on a private placement basis and up to
180,000 Euros in direct investment into the Company's Serbian wind power project
on such terms as are reasonably satisfactory to the Company. In the event that
Consultant introduces one or more institutional investors to the Company and
such funds are accepted on terms deemed reasonable by the Company then subject
to compliance with the 1934 Act, Consultant shall be paid a finders fee (the
"Finders' Fee") as set forth on Exhibit A attached hereto and incorporated by
reference herein.



3.1. Payment for Services Received Under Sections 1.1, 1.2, and 2.1. In
consideration for the services to be rendered by Consultant and described in
Sections 1.1, 1.2, and 2.1 of this Agreement, the Company shall, subject to
further written agreement between the Parties, reasonably compensate Consultant
in either cash or shares of the Company's Common Stock provided that the latter
are deemed freely-tradable securities.



4.1. Acknowledgment of Services to Others. Each of the Parties agree that
Consultant shall have the right to provide similar services to other clients of
Consultant during and after the term of this Agreement.



4.2. Duty of Cooperation & Delivery of Documents. The Parties agree that
throughout the term of this Agreement, the Company shall, at its sole expense,
cooperate and deliver all documents and information and cause its legal counsel,
accountants, and other advisors to deliver the same to Consultant without
unreasonable delay so as to allow Consultant to render the services provided in
this Agreement and to further the purposes of this Agreement.



5.1. Covenant of Non-Circumvention. The Company agrees, on behalf of itself and
on behalf of its officers, directors, employees, and agents (the "Covenanting
Parties") to refrain from taking any action or causing any action which directly
or indirectly may serve: (A) to obstruct, delay, or interfere with the purposes
of this Agreement; (B) to obstruct, delay, or interfere with the Company's
performance of its obligations recited in this Agreement; and (C) to make the
Company's ability to perform its obligations as recited in this Agreement more
difficult or burdensome in any way. In addition, the Covenanting Parties further
agree that they shall not, without the prior written consent of Consultant: (1)
directly or indirectly employ or retain any advisor or other third party; (2)
directly or indirectly enter into any oral or written agreement, contract,
arrangement or undertaking and (3) directly or indirectly make or accept any
commitment which individually or collectively may serve to obstruct, delay, or
interfere with the purposes of this Agreement or the Company's performance of
its obligations recited in this Agreement, including, but not limited to, those
obligations set forth in Sections 4.1 and 4.2 hereunder.



6.1. Indemnifications. The Company agrees that if it willfully or intentionally
fails to provide Consultant with an accurate and complete disclosure of its
affairs, it will indemnify Consultant and Consultant's officers, directors,
employees, agents, and their attorneys (the "Indemnified Parties") and hold them
harmless from and against any and all losses, claims, damages, expenses, or
liabilities, joint or several, to which the Indemnified Parties may become
subject under the Securities Exchange Act of 1934 or the rules there under and
under any other statute or at common law or otherwise and, will reimburse the
Indemnified Parties for any legal or other expense reasonably incurred by the
Indemnified Parties or any of them in connection with investigating or defending
any actions or claims, whether or not resulting in any liability, insofar as
such losses, claims, damages, expenses, liabilities, or actions arise out of, or
are based upon said misstatements or omissions. The Company also agrees that
promptly after receipt by Consultant of notice of the commencement of any action
in respect of which indemnity may be sought, Consultant shall reasonably notify
the Company of such action. Consultant shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, although
Consultant may elect not to do so; in which case, Consultant shall be defended
by and at the expense of the Company. However, the fees and expenses of such
separate counsel shall not be at the expense of the Company unless the
employment of such counsel has been specifically authorized by the Company. The
Company shall not be liable to indemnify any person in any settlement of any
such action effected without its consent.



7.1. Miscellaneous.



7.1.1. Further Assurance. Each of the Parties shall hereafter execute all
documents and do all acts reasonably necessary to effect the provisions of this
Agreement.



7.1.2. Successors. The provisions of this Agreement shall be deemed to obligate,
extend to and inure to the benefit of the successors, assigns, transferees,
grantees, and indemnitees of each of the Parties to this Agreement.



7.1.3. Independent Counsel. Each of the Parties to this Agreement acknowledges
and agrees that it has been represented by independent counsel of its own choice
throughout all negotiations which preceded the execution of this Agreement and
the transactions referred to in this Agreement, and each has executed this
Agreement with the consent and upon the advice of said independent counsel. Each
party represents that he or it fully understands the provisions of this
Agreement, has consulted with counsel concerning its terms and executes this
Agreement of his or its own free choice without reference to any
representations, promises or expectations not set forth herein.

7.1.4 Integration. This Agreement, after full execution, acknowledgment and
delivery, memorializes and constitutes the entire agreement and understanding
between the parties and supersedes and replaces all prior negotiations and
agreements of the parties, whether written or unwritten. Each of the Parties to
this Agreement acknowledges that no other party, nor any agent or attorney of
any other party has made any promises, representations, or warranty whatsoever,
express or implied, which is not expressly contained in this Agreement; and each
party further acknowledges that he or it has not executed this Agreement in
reliance upon any belief as to any fact not expressly recited hereinabove.

7.1.5. Attorneys Fees. In the event of a dispute between the parties concerning
the enforcement or interpretation of this Agreement, the prevailing party in
such dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys' fees and other costs and
expenses by the other parties to the dispute.



7.1.6. Interpretation. Wherever the context so requires: the singular number
shall include the plural; the plural shall include the singular; and the
masculine gender shall include the feminine and neuter genders.

7.1.7. Captions & Exhibit A. The captions by which the sections and subsections
of this Agreement are identified are for convenience only, and shall have no
effect whatsoever upon its interpretation. Exhibit A is attached hereto and
incorporated by reference herein.

7.1.8. Severance & Term. If any provision of this Agreement is held to be
illegal or invalid by a court of competent jurisdiction, such provision shall be
deemed to be severed and deleted; and neither such provision, nor its severance
and deletion, shall affect the validity of the remaining provisions. The term of
this Agreement shall be for a period of one (1) year but the obligations of the
Company under Sections 4.1, 5.1 and 6.1 of this Agreement shall survive the
execution and delivery of this Agreement and continue thereafter until August 1,
2011.



7.1.9. Counterparts. This Agreement may be executed in any number of
counterparts.



7.1.10. Expenses Associated With This Agreement. Each of the parties hereto
agrees to bear its own costs, attorneys fees and related expenses associated
with this Agreement.



7.1.11. Arbitration. Any dispute or claim arising to or in any way related to
this Agreement shall be settled by binding arbitration in San Diego, California.
All arbitration shall be conducted in accordance with the rules and regulations
of the American Arbitration Association ("AAA"). AAA shall designate an
arbitrator from an approved list of arbitrators following both parties' review
and deletion of those arbitrators on the approved list having a conflict of
interest with either party. Each party shall pay its own expenses associated
with such arbitration (except as set forth in Section 7.1.5 above). A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter has arisen and in no event shall such demand be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statutes of
limitations. The decision of the arbitrators shall be rendered within 60 days of
submission of any claim or dispute, shall be in writing and mailed to all the
parties included in the arbitration. The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.



7.1.12. Power to Bind. A responsible officer of Consultant has read and
understands the contents of this Agreement and is empowered and duly authorized
on behalf of the Company to execute it.



IN WITNESS WHEREOF

, the Parties have executed this Agreement as of the date set forth above.



FOR THE COMPANY:

 

 

By:  ______________________________________
          Jesse M. De Castro, Chief Financial Officer

 

FOR CONSULTANT:

 

 

By:  ______________________________________
          Robert Clayton Lau, President

 

[SIGNATURE PAGE TO BUSINESS ADVISORY SERVICES AGREEMENT.]



 

EXHIBIT A



Business Advisory Services Agreement

(two pages)



A. In the event that Consultant is successful in introducing the Company to one
or more FINRA-registered broker-dealers, qualified institutional investors,
institutional venture fund investors, or any combination of the above, then the
Parties agree that Consultant shall be paid the following as a Finder's Fee if
the Company receives:



$1 million but not greater than $2 million - $30,000 shall be paid to
Consultant.

$2 million but not greater than $3 million - $50,000 shall be paid to
Consultant.

$3 million but not greater than $4 million - $70,000 shall be paid to
Consultant.

$4 million but not greater than $5 million - $90,000 shall be paid to
Consultant.

$5 million - $100,000



B. In the event that Consultant is successful in introducing the Company to one
or more FINRA-registered broker-dealers, qualified institutional investors,
institutional venture fund investors, or any combination of the above, then the
Parties agree that Consultant shall be paid the following as a Finder's Fee if
the Company's Serbian wind power project receives a direct investment, as
follows:



€10 million but not greater than €20 million - €300,000 shall be paid to
Consultant.

€20 million but not greater than €30 million - €500,000 shall be paid to
Consultant.

€30 million but not greater than €40 million - €700,000 shall be paid to
Consultant.

€40 million but not greater than €50 million - €900,000 shall be paid to
Consultant.

€50 million but not greater than €60 million - €1,100,000 shall be paid to
Consultant.

€60 million but not greater than €70 million - €1,300,000 shall be paid to
Consultant.

€70 million but not greater than €80 million - €1,500,000 shall be paid to
Consultant.

€80 million but not greater than €90 million - €1,700,000 shall be paid to
Consultant.

€90 million but not greater than €100 million - €1,900,000 shall be paid to
Consultant.

€100 million but not greater than €110 million - €2,100,000 shall be paid to
Consultant

€110 million but not greater than €120 million - €2,300,000 shall be paid to
Consultant.

€120 million but not greater than €130 million - €2,500,000 shall be paid to
Consultant.

€130 million but not greater than €140 million - €2,700,000 shall be paid to
Consultant.

€140 million but not greater than €150 million - €2,900,000 shall be paid to
Consultant.

€150 million but not greater than €160 million - €3,100,000 shall be paid to
Consultant.

€160 million but not greater than €170 million - €3,300,000 shall be paid to
Consultant.

€170 million but not greater than €180 million - €3,500,000 shall be paid to
Consultant.



C. In addition, the Parties further agree that, subject to the Company's prior
written approval, Consultant shall be reimbursed for the reasonable cost all
travel, meals, lodging and other out-of-pocket expenses required of Consultant
related to the performance of its duties, as pre-approved in writing by the
Company. The same shall be payable in either cash (USD) or in free trading
common stock of the company's shares, provided any amounts not realized by the
sale of stock due to lack of market liquidity or to market depreciation shall be
replaced with an immediate cash payment to Consultant in the amount of the
difference.